Citation Nr: 0527377	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.

2.  Entitlement to an increased rating for residuals of an 
injury to both feet with calluses under 5th metatarsals and 
both heels, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran (claimant, appellant) served on active duty from 
July 1967 to April 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In January 2004, the case was 
remanded for further development. 

As noted in the January 2004 remand, in September 2002, the 
veteran filed a claim for entitlement to service connection 
for depression, post traumatic stress disorder and 
alcoholism.  In April 2003, his representative raised the 
claim of entitlement to a total disability rating due to 
individual unemployability.  Also, in August 2003, he raised 
the claims of entitlement to service connection for 
hypertension.  In addition, in December 2003, his 
representative raised the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for right ear hearing loss.  The RO has 
not issued a rating decision with regard to these claims and 
they are referred to the RO for further appropriate action.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1967 to April 1970.

2.  On September 12, 2005, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2004).  The appellant has withdrawn this 
appeal; therefore, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


